Judgment, Supreme Court, New York County (Martin Stecher, J.), entered on February 27, 1990, which dismissed the CPLR article 78 petition challenging a determination of the respondent Board of Trustees of the Police Pension Fund, Article II, dated March 18, 1986, unanimously affirmed, without costs.
Respondent Board of Trustees properly relied on the recommendation of the respondent Medical Board in denying petitioner’s application for a disability pension, as it was entitled to do, despite conflicting medical evidence submitted by petitioner (Matter of Christian v New York City Employees' Retirement Sys., 56 NY2d 841). Accordingly, the determination had a rational basis, and the IAS Court properly dismissed the proceeding. Concur—Milonas, J. P., Rosenberger, Asch, Smith and Rubin, JJ.